REASON FOR ALLOWANCE
Claims 1-10 and 12-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
There are multiple reasons that the Examiner now finds the application allowable over the prior art of record.  
First, as now claimed in claim 1, the prior art reference Sherman does not specifically disclose “wherein the putter-type body encases at least 30% of the chassis”.  Rather, Sherman discloses an opposite structure: namely, a chassis enclosing a portion of the body.  
Second, based on the claimed amendment “integrally interlocking”, the Examiner now gives weight to the term “co-molded” as it is the process used to create the “integrally interlocking” feature.  The term “co-molded” is known in the prior art to mean (see Soracco et al., US Pub. No. 2008/0058119 A1, par. [0052]; emphasis added):
[0052] The club head 1 may be assembled in a variety of manners. One preferred assembly method includes first forming the first and third body portions 20, 24, such as by casting or forging. These portions 20, 24 may then be placed in a mold, and then the material forming the second body part 22 inserted into the mold. Thus, the second body portion 22 is molded onto and/or around the first and third body portions 20, 24, creating the final club head shape. The second body part 22 may thus be bonded to either or both of the first and third body portions 20, 24. This is referred to as a co-molding process.

This exemplary definition is completely consistent with applicant’s claimed invention, and thus is used to help define the term “co-molded” within the body of the claims.  
Third, applicant construes “integrally interlocking” to essentially mean that no movement takes placed between the body and the chassis (see Remarks, received 4/13/22, page 8).  This interpretation is consistent with merriam.webster.com which defines “lock” as “to make motionless…especially by interlocking of parts”.  As such, this definition is construed for the term “interlocking” within the claims.  

As claim 1 is allowed, dependent claims 1-10 and 12-22 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/2/22/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711